                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         MARSHALL DIVISION


SOLAS OLED LTD.

  Plaintiff,

       v.

SAMSUNG DISPLAY CO., LTD., SAMSUNG    Civil Action No. 2:19-cv-00152-JRG
ELECTRONICS CO., LTD., AND SAMSUNG
ELECTRONICS AMERICA, INC.,

  Defendants.


  DEFENDANTS SAMSUNG DISPLAY CO., LTD., SAMSUNG ELECTRONICS
 CO., LTD., AND SAMSUNG ELECTRONICS AMERICA, INC.’S MOTION FOR
  SUMMARY JUDGMENT OF NONINFRINGEMENT OF THE ’338 PATENT
                                                   TABLE OF CONTENTS

I.     STATEMENT OF THE ISSUES TO BE DECIDED (L.R. CV-56(a)(1)) .................................. 2
II.    STATEMENT OF THE UNDISPUTED MATERIAL FACTS (L.R. CV-56(a)(2)) ................. 3
       A.       The Asserted Claims of the ’338 Patent ................................................................................. 3
       B.       Each Accused Samsung Product uses a                                                           . ....................................... 4
III.   LEGAL STANDARD ..................................................................................................................... 5
IV.    ARGUMENT ................................................................................................................................... 5
       A.       Undisputed facts establish that the Accused Samsung Products do not contain “a driving
                transistor, one of the source and the drain of which is connected to the pixel electrode,” as
                required by all Asserted Claims. ............................................................................................ 5
       B.       Undisputed facts establish that the Accused Samsung Products do not contain “a holding
                transistor which holds a voltage between the gate and source of the driving transistor in a
                light emission period,” as required by all of the Asserted Claims. ........................................ 7
       C.       Undisputed facts establish that the Accused Samsung Products do not contain “a switch
                transistor which makes a write current flow between the drain and the source of the driving
                transistor,” as required by all of the Asserted Claims. ........................................................... 8
                1.      Solas’s infringement theory as to “write current” is inconsistent with the Court’s claim
                        construction of “pull-out current.” ................................................................................. 9
                2.      Even under Solas’s interpretation, there is not current that is “pull[e]d out” of the
                        circuit and that “flow[s] between the drain and the source of the driving transistor.” . 12
       D.       Solas has not alleged or provided expert opinion that the Accused Samsung Products meet
                the above limitations under the doctrine of equivalents. ...................................................... 13
       E.       Summary judgment of noninfringement should be granted as to the accused products for
                which Solas has proffered no evidence of infringement. ..................................................... 14
                1.      Defendants are entitled to summary judgment that the Accused Apple Products do not
                        infringe the ’338 Patent. ............................................................................................... 14
                2.      Defendants are entitled to summary judgment that the First Amended Accused
                        Samsung Products do not infringe the ’338 Patent. ..................................................... 16
V.     CONCLUSION ............................................................................................................................. 17




                                                                        i
                                                     TABLE OF AUTHORITIES

                                                                                                                                           Page(s)

Cases

Alcon Research Ltd. v. Barr Labs., Inc.,
    745 F.3d 1180 (Fed. Cir. 2014) ...................................................................................................... 15, 17

Bicon, Inc. v. The Straumann Co.,
    441 F.3d 945 (Fed. Cir. 2006) ................................................................................................................ 6

Medtronic, Inc. v. Mirowski Family Ventures, LLC,
   134 S. Ct. 843 (2014) ........................................................................................................................... 16

Regents of Univ. of Cal. v. Affymetrix, Inc.,
   No. 17-CV-01394-H-NLS, 2019 WL 1317855 (S.D. Cal. Mar. 21, 2019) .................................... 15, 17

Telemac Cellular Corp. v. Topp Telecom, Inc.,
    247 F.3d 1316 (Fed. Cir. 2001) .............................................................................................................. 5

Twin Rivers Eng’g, Inc. v. Fieldpiece Instruments, Inc.,
   No. 2:16-CV-04502-MLH, 2018 WL 6038277 (C.D. Cal. Apr. 24, 2018) .......................................... 16

V-Formation, Inc. v. Benetton Grp. SpA,
   401 F.3d 1307 (Fed. Cir. 2005) .............................................................................................................. 5




                                                                          ii
       Undisputed facts establish that no Accused Samsung Product infringes U.S. Patent No.

7,446,338 (the “’338 patent”). The ’338 patent is directed to a display panel comprising

“interconnections” that are “formed to project from a surface of the transistor array substrate” so

as to suppress voltage drop and signal delay in the display panel circuit, and a particular three-

transistor circuit structure. (Dkt. 81-1 (’338 patent) at 2:3–8, 2:34–36, 3:63–67, 24:20–22.) Claim

1 recites “interconnections” that are “formed to project from a surface of the transistor array

substrate” and requires a three-transistor structure that includes (1) “a driving transistor, one of the

source and the drain of which is connected to the pixel electrode,” (2) “a switch transistor which

makes a write current flow between the drain and the source of the driving transistor,” and (3) “a

holding transistor which holds a voltage between the gate and source of the driving transistor in a

light emission period.” (Id. at 24:30–38.)

       The accused products do not, however, use the claimed three-transistor circuit structure.

Each of the accused products uses a drastically different                                developed by

Samsung Display. Solas’s attempt to fit a square peg into a round hole fails in multiple respects.

First, neither the source nor the drain of the accused “driving transistor” is connected to the pixel

electrode,                                                                                    . Solas’s

infringement theory contravenes the plain meaning of the limitation that the pixel electrode be

connected to “one of the source and the drain” of the driving transistor. Second, it is undisputed

that during the light emission period, the alleged holding transistor,       , does not hold a voltage

between the gate and source of the alleged driving transistor as required by the claim, but rather

                                              . Third, the alleged switch transistor does not make a

“pull out current” flow between the drain and the source of the driving transistor. Solas’s

infringement theory contradicts the Court’s construction, as current is not pulled out of the circuit


                                                   1
in the accused products. Not only that, but Solas resorts to a theory that would also require current

to flow through a capacitor, which both sides’ experts agree is impossible.

       In addition, unrebutted expert testimony shows that the Accused Apple Products do not

infringe the ’338 patent. Although Solas accused these products of infringement in its contentions,

Solas’s expert offered no opinion that any of these products infringe. Defendants’ expert has

explained that the Accused Apple Products do not contain the claimed three-transistor structure

nor separate limitations of claim 1 concerning interconnections and the pixel electrodes.1 Solas’s

expert has further conceded that other Samsung products that Solas had previously accused of

infringement do not infringe the ’338 patent.

       Defendants respectfully submit that summary judgment of noninfringement of the ’338

patent should therefore be entered.

I.     STATEMENT OF THE ISSUES TO BE DECIDED (L.R. CV-56(a)(1))

       1.      Has Solas failed to offer evidence on which a reasonable jury could find the

Accused Samsung Products contain “a driving transistor, one of the source and the drain of which

is connected to the pixel electrode,” as required by the Asserted Claims.

       2.      Has Solas failed to offer evidence on which a reasonable jury could find the

Accused Samsung Products contain “a holding transistor which holds a voltage between the gate

and source of the driving transistor in a light emission period,” as required by the Asserted Claims.

       3.      Has Solas failed to offer evidence on which a reasonable jury could find the

Accused Samsung Products contain “a switch transistor which makes a write current flow between

the drain and the source of the driving transistor,” as required by the Asserted Claims.



1
 While this brief refers to Samsung Display Co., Ltd., Samsung Electronics Co., Ltd., and
Samsung Electronics America, Inc. jointly as “Defendants” for convenience, each is a separate
entity that performs different roles as to the manufacture and sale of the Accused Products.
                                                 2
       4.      Has Solas failed to offer evidence on which a reasonable jury could find the

Accused Apple Products contain, in addition to the above three limitations, “a plurality of

interconnections which are formed to project from a surface of the transistor array substrate, and

which are arrayed in parallel to each other,” with “the pixel electrodes being arrayed along the

interconnections between the interconnections on the surface of the transistor array substrate,” as

required by the Asserted Claims.

       5.      Has Solas failed to offer evidence on which a reasonable jury could find that the

First Amended Accused Samsung Product contain any of the required elements of the Asserted

Claims.

II.    STATEMENT OF THE UNDISPUTED MATERIAL FACTS (L.R. CV-56(a)(2))

       A.      The Asserted Claims of the ’338 Patent

       1.      Solas asserts infringement of claims 1, 5, 6, 9, and 10 of the ’338 patent (the

“Asserted Claims”). Independent claim 1, on which all other asserted claims depend, recites:

               A display panel comprising:

                   a transistor array substrate which includes a plurality of pixels and
               comprises a plurality of transistors for each pixel, each of the transistors
               including a gate, a gate insulating film, a source, and a drain;

               a plurality of interconnections which are formed to project from a
            surface of the transistor array substrate, and which are arrayed in parallel to
            each other;

                a plurality of pixel electrodes for the plurality of pixels, respectively, the
            pixel electrodes being arrayed along the interconnections between the
            interconnections on the surface of the transistor array substrate;

                a plurality of light-emitting layers formed on the pixel electrodes,
            respectively; and

               a counter electrode which is stacked on the light-emitting layers,

               wherein said plurality of transistors for each pixel include [1] a driving
            transistor, one of the source and the drain of which is connected to the pixel
                                                  3
              electrode, [2] a switch transistor which makes a write current flow between
              the drain and the source of the driving transistor, and [3] a holding
              transistor which holds a voltage between the gate and source of the driving
              transistor in a light emission period.

(Dkt. 81-1 (’338 patent) at 24:14–38 (emphases added).)

         B.      Each Accused Samsung Product uses a                                      .

         2.      Solas accuses 13 Samsung smartphones of infringing the ’338 patent: the Galaxy

Note 3, the Galaxy Note 4, the Galaxy Note 4 Edge, the Galaxy Note 5, the Galaxy Note 8, the

Galaxy Note 9, the Galaxy S4, the Galaxy S5, the Galaxy S6 Edge Plus, the Galaxy S8, the Galaxy

S8 Plus, the Galaxy S9, and the Galaxy S9 Plus (the “Accused Samsung Products”). Ex. 1(Credelle

Op. Rep.) at ¶ 115.

         3.      Each of the Accused Samsung Products uses the pixel circuit shown structure

below,                                                              :




Ex. 4-1 (Fontecchio Reb. Rep.) at ¶ 26; Ex. 1 (Credelle Op. Rep.) at ¶ 117.

         4.      Solas has identified                   as the alleged “driving transistor,”   as the

alleged “switch transistor,” and        as the alleged “holding transistor.” See, e.g., Ex. 2 (Ex. A-5

Note 8 of Credelle Op. Rep.) at ¶ 12.

         5.      It is undisputed that the


                                                    4
    , see, e.g., Ex. 5 (Credelle Tr.) at 128:12–14,

                         , id. at 128:9–11; Ex. 4-1 (Fontecchio Reb. Rep.) at ¶ 202.

         6.     It is further undisputed that

                  Ex. 6 (Credelle Tr.) at 290:12–16; Ex. 4-1 (Fontecchio Reb. Rep.) at ¶¶ 215–217.

III.     LEGAL STANDARD

         “Literal infringement requires that each and every limitation set forth in a claim appear in

an accused product.” V-Formation, Inc. v. Benetton Grp. SpA, 401 F.3d 1307, 1312 (Fed. Cir.

2005). “Summary judgment of noninfringement is appropriate where the patent owner’s proof is

deficient in meeting an essential part of the legal standard for infringement, since such failure will

render all other facts immaterial.” Telemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316,

1323 (Fed. Cir. 2001).

IV.      ARGUMENT

         A.      Undisputed facts establish that the Accused Samsung Products do not
         contain “a driving transistor, one of the source and the drain of which is connected
         to the pixel electrode,” as required by all Asserted Claims.

         Claim 1 of the ’338 patent requires “a driving transistor, one of the source and the drain of

which is connected to the pixel electrode.” In the Accused Samsung Products, however,

                                                                                        as required by

claim 1. The Accused Samsung Products contain s                          circuits in which the alleged

“driving” transistor is a                             Ex. 2 (Ex. A-5 Note 8 of Credelle Op. Rep.) at ¶

12.



Ex. 5 (Credelle Tr.) at 128:9–14.2 Thus, neither the source nor the drain of the driving transistor is


2
 Plaintiff does not allege that   is the “driving transistor” of the claim, nor could it, as it does
not satisfy the various elements of the claim.
                                                      5
connected to the pixel electrode as the claim limitation requires.

       Therefore, under the plain meaning of the claim limitation “a driving transistor, one of the

source and the drain of which is connected to the pixel electrode,” the Accused Samsung Products

do not infringe claim 1 or dependent claims 5, 6, 9, or 10.

       To assert infringement, Solas rests on an interpretation of the claim language that flouts its

plain meaning, and also has no support in the ’338 patent. Solas argues that it is enough that, during

a phase of operation, an electrical path exists



                                                  But this contravenes the plain meaning of the claim

language, which states that “one of the source and drain” of the driving transistor is connected to

the pixel electrode. Because both the source and the drain are electrically connected to the pixel

electrode, the claim language cannot be referring to a mere electrical connection. Indeed, both the

source and drain of a driving transistor are equally “electrically” connected to a pixel electrode

when the transistor is on because current must flow through both. Nor does the specification

support Solas’s theory; it accords with the plain meaning of the claim language, showing the source

or drain of the driving transistor connecting—with no intervening transistor or other element—to

the pixel electrode. (See Dkt. 81-1 (’338 patent) at Figs. 2, 6.)

       Because the source and drain of the driving transistor are necessarily electrically connected,

Solas’s interpretation would also read the limitation “one of the source and drain of which” out of

the claim, which is inappropriate. See Bicon, Inc. v. The Straumann Co., 441 F.3d 945, 950 (Fed.

Cir. 2006) (“Allowing a patentee to argue that physical structures and characteristics specifically

described in a claim are merely superfluous would render the scope of the patent ambiguous,

leaving examiners and the public to guess about which claim language the drafter deems necessary


                                                   6
to his claimed invention and which language is merely superfluous, nonlimiting elaboration.”).

Further, Solas’s interpretation would be inconsistent with the other claims of the ’338 patent.

Dependent claim 2, which depends from claim 1, recites “[a] panel according to claim 1” including

“a feed interconnection connected to the other of the source and the drain of at least one of the

driving transistors.” (Dkt. 81-1 (’338 patent) at 24:39–41 (emphasis added).) Claim 2 thus

confirms the plain meaning of claim 1 that one of—not both—of the source and drain of the driving

transistor is connected to the pixel electrode (with the other connected to a feed interconnection).

This means that the connection must be direct, and cannot merely be an indirect “electrical”

connection.

       It bears note that the difference in design of the Accused Samsung Products as compared

to the claimed invention is a significant one.



           Undisputed facts establish that



                                           .

       B.     Undisputed facts establish that the Accused Samsung Products do not
       contain “a holding transistor which holds a voltage between the gate and source of
       the driving transistor in a light emission period,” as required by all of the Asserted
       Claims.

       Claim 1 further requires “a holding transistor which holds a voltage between the gate and

source of the driving transistor in a light emission period.” (Dkt. 81-1 (’338 patent) at 24:35–37

(emphasis added).) The Accused Samsung Products do not, however, include such a structure.

       It is undisputed that the alleged “holding transistor” in the Accused Samsung Products is a

                         . See, e.g., Ex. 2 (Ex. A-5 Note 8 of Credelle Op. Rep.) at ¶ 12 (

                 ). It is further undisputed that the alleged “driving transistor” is a

                                                 7
               1.    Solas’s infringement theory as to “write current” is inconsistent with
               the Court’s claim construction of “pull-out current.”

         During Markman proceedings, Solas argued strenuously that the “write current” recited

in claim 1 should not be interpreted to require a “pull-out current,” and that the term “write current”

has a broader meaning. See, e.g., Ex. 7 (Markman Tr.) at 41:22–42:4. Based on the clear intrinsic

evidence, the Court construed the “write current” recited in the claim to be a “pull-out current.”

As the Court’s claim construction Order makes clear, the dispute centered on whether “write

current” refers to the type of current described in connection with Figure 2 of the ’338 patent, or

whether, as Solas urged, “write current” could describe current more broadly. (Dkt. 99 (CC Mem.

& Order) at 18–19.) The Court agreed with Defendants that the patentee defined the term “write

current” “by implication,” noting (among other things) that during prosecution the applicants

amended the claims to be consistent with the description in the patent at 15:37–41, which states:

               In the pixel circuit Pi,j, the write current (pull-out current) to the
               signal line Y1 flows from the feed interconnection 90 and supply
               line z, through the drain-to-source path of the driving transistor 23
               and the drain-to-source path of the switch transistor 21.

(Id. at 21 (emphasis changed).) Figure 2 of the ’338 patent shows the “pull-out” current following

this path, as shown by arrow A, annotated in red below:




                                                  9
Ex. 4-1 (Fontecchio Reb. Rep.) at ¶ 210; see also Ex. 8 (Flasck Tr.) at 21:15–22:4 (Plaintiff’s

expert explaining that “during the write cycle, current comes from Zi through transistor 23,

makes a left-hand turn through transistor 21 . . . to the signal line Yi.”). As Solas’s claim

construction expert explained, the ’338 patent uses a current sink to drain current from the signal

line, as opposed to using a current source to supply current from the signal line. See Ex. 8 at

21:6–14 (“Well, the Y line has a—not a current source, but a current sink attached to it . . . so it

wouldn’t supply current to anything. It—it’s sinking current. It’s absorbing current, not

supplying current.”) (emphases added).

       It is undisputed that the Accused Samsung Products do not operate in the same manner.

Rather, as shown in the circuit below,




Ex. 4-1 (Fontecchio Reb. Rep.) at ¶ 29; see Ex. 5 (Credelle Tr.) at 141:22–142:14. This is

fundamentally different than the write current of the ’338 patent.




                                                 10
       It was recognized by the parties during the Markman hearing that the differences between

these two types of systems, including their current flow, were at the crux of the dispute. See, e.g.,

Ex. 7 (Markman Tr.) at 40:17–24 (Solas’s counsel noting “according to Figure 2, one of skill in

the art, as our expert has opined, would still understand the parenthetical that says pull-out current

to be a description with reference to examples in the patent about what direction from the circuit

the write circuit as an example can go in.”) (emphasis added); id at 45:8–14 (Solas’s counsel

noting “[a]nd so what this all makes clear is that the—the pull-out is just with reference to certain

embodiments and certain configurations of—of where that current can flow from.”) (emphasis

added). As Defendants explained during the Markman hearing, these differences stem from the

fact that the Accused Samsung Products

                                  . Id. at 47:10–20.

       Rather than stipulate to noninfringement under the Court’s construction, Solas attempts to

re-construe it in an attempt to read on the Accused Samsung Products. During the Markman

hearing, the Court not only predicted such a possibility, but it was specifically taken up by

Defendants’ counsel. The Court asked “[d]oes it explain what a write current is to call it a pull-out

current, or does that just leave us in an equally unilluminated state with just a different set of

words?” Defendant’s counsel addressed the Court’s concern, noting “I don’t believe so for this

reason. The—the pull-out current that is in the claim tied to the switch transistor—you can identify

in a circuit a switch transistor which will pull current out of a current source through a drive

transistor and dump it into a current sink.” Ex. 7 (Markman Tr. at 52:16–25) (emphasis added).

Solas’s counsel never expressed any disagreement. It is indisputable that in the Accused Samsung

Products there is no switch transistor which pulls current out of a current source, through a drive

transistor, and into a current sink. Instead, Solas tries to accuse products of infringing where it is


                                                 11
undisputed

                                                                 .

                2.     Even under Solas’s interpretation, there is not current that is
                “pull[e]d out” of the circuit and that “flow[s] between the drain and the
                source of the driving transistor.”

         Yet even Solas’s flawed interpretation would not support a finding of infringement. The

Accused Samsung Products still could not infringe for the additional, independent reason that the

current that “flow[s] between the drain and the source of the driving transistor” is not “pull[ed]

out” of the circuit, as required by claim 1. As Solas’s expert’s own annotation to the circuit diagram

shows,

                        :




Ex. 1 (Credelle Op. Rep.) at ¶ 123.

                                                                                         But this is a

different current.

         It is undisputed that current cannot flow through a capacitor. Ex. 4-1 (Fontecchio Reb.

Rep.) at ¶¶ 48–51, 213; Ex. 5 (Credelle Tr.) at 60:7–12 (“So what a capacitor does is stops DC

current from flowing through the—through the capacitor.”) (emphasis added). This is because, as

Solas’s expert admits, a capacitor consists of two electrodes separated by a dielectric insulating

                                                 12
material that stops the flow of current. See Ex. 5 (Credelle Tr.) at 59:13–60:6; Ex. 4-1 (Fontecchio

Reb. Rep.) at ¶ 50. Consistent with this undisputed fact, the red arrow depicting current flow is not

drawn to flow through the capacitor, but rather stops on the bottom of the capacitor.3

        Solas’s expert argues that                                                                       ,

but this cannot provide an infringement argument because he admits that this is a separate current,

i.e., it is not the current that flows through selection and drive transistors, as indicated by the second

red arrow drawn on the image. Nonetheless, Solas’s expert argues that this separate current, shown

by the top arrow, is the alleged pull-out current:



                                     Ex. 1 (Credelle Op. Rep.) at ¶ 123. This argument violates the

clear claim language. The claim language explicitly states that the pull-out current must “flow

between the drain and the source of the driving transistor,” (Dkt. 81-1 (’338 patent) at 24:32–34),

yet, as shown in Solas’s annotated circuit,



                               . For this reason as well, there is no pull-out current in the Accused

Samsung Products that satisfies the claim limitation, and thus no infringement of claim 1 or the

asserted dependent claims.

        D.    Solas has not alleged or provided expert opinion that the Accused Samsung
        Products meet the above limitations under the doctrine of equivalents.

        Solas did not allege in its infringement contentions, nor has Solas’s expert opined, that any

of the limitations discussed in Sections IV.A-C above—(1) “a driving transistor, one of the source

and the drain of which is connected to the pixel electrode,” (2) “a holding transistor which holds a



3
  Consistent with common practice, Solas’s expert indicates where current begins with the use of
a red circle, and the direction of current flow with a red arrow.
                                                   13
voltage between the gate and source of the driving transistor in a light emission period,” and (3)

“a switch transistor which makes a write current flow between the drain and the source of the

driving transistor”—is satisfied under the doctrine of equivalents.4 Moreover, these limitations

were added to claim 1 in response to a prior art rejection, and prosecution history estoppel would

apply in any event. See Ex. 9 (’338 patent FH, October 23, 2007 Office Action); (Dkt. 81-2 (’338

patent FH, Feb. 25, 2008 Amendment) at 2–3).

       E.    Summary judgment of noninfringement should be granted as to the accused
       products for which Solas has proffered no evidence of infringement.

               1.    Defendants are entitled to summary judgment that the Accused Apple
               Products do not infringe the ’338 Patent.

        Solas’s amended complaint alleges that display panels manufactured by Samsung Display

Co., Ltd. infringe the ’338 patent, (Dkt. 15 (Am. Compl.) at ¶¶ 7, 32), and Defendants

counterclaimed for a declaratory judgment of noninfringement of the ’338 patent, (Dkt. 62 (Am.

Answer & Countercls.) at ¶¶ 17–19). Solas’s Second Amended P.R. 3-1 infringement contentions

served on May 17, 2020 accuse “the Organic Light-Emitting Diode (OLED) displays made and

sold by Samsung” that are used in the Apple iPhone X, Apple iPhone XS, Apple iPhone XS Max,

Apple iPhone 11 Pro, and Apple iPhone 11 Pro Max (the “Accused Apple Products”) of infringing

the asserted claims of the ’338 patent. (Dkt. 117-6 (Pl.’s Second Am. Disclosure of Asserted

Claims & Infringement Contentions) at 4.)

       Defendants provided full discovery as to the Accused Apple Products, including the

deposition on May 27 of a Samsung Display corporate representative,                                  ,

specifically about the design and operation of the displays used in the Accused Apple Products.


4
 Plaintiff’s expert only offered a cursory assertion, with no analysis, that the claim requirement
“arrayed in parallel to each other” of claim 1 “is present in the accused products under the
doctrine of equivalents.” Ex. 1 (Credelle Op. Rep.) at ¶ 157. While Defendants contest the
sufficiency of this, it does not bear on the limitations of claim 1 discussed above.
                                                14
Solas’s expert identified that deposition transcript as one of his materials he considered in forming

his opinions, and confirmed in deposition that he had access to technical information on all of the

products accused in Solas’s Second Amended P.R. 3-1 contentions. See Ex. 3 (Ex. C of Credelle

Op. Rep.) at No. 8                                                         .

       Defendants’ expert, Dr. Fontecchio, analyzed the Accused Apple Products and offered the

unrebutted opinion that they do not infringe any asserted claim of the ’338 patent. Ex. 4-1

(Fontecchio Reb. Rep.) at ¶¶ 237–38. Solas’s expert did not offer an opinion that any of the

Accused Apple Products infringe the ’338 patent. See Ex. 1 (Credelle Op. Rep.) at ¶ 117.

       Because Solas has no expert opinion of infringement by the Accused Apple Products, an

issue on which Solas bears the burden of proof, summary judgment should be entered in

Defendants favor. See, e.g., Regents of Univ. of Cal. v. Affymetrix, Inc., No. 17-CV-01394-H-NLS,

2019 WL 1317855, at *4 (S.D. Cal. Mar. 21, 2019) (granting summary judgment of

noninfringement “where Plaintiffs specifically alleged infringement of the claim at issue and

included the claim in both its infringement contentions and its election of asserted claims,

Defendants brought a counterclaim for a declaratory judgment of non-infringement, and Plaintiffs

then declined to present any infringement evidence as to the claim”). Indeed, Defendants have

unrebutted expert testimony of Dr. Fontecchio that the Accused Apple Products do not infringe

any claim of the ’338 patent. Nor could Solas claim the Accused Apple Products are not in the

case; Solas put them at issue by accusing them of infringement and obtained full discovery about

them, Defendants counterclaimed for a declaratory judgment of noninfringement, and Solas has

made no representation that it will not accuse these products of infringement. See, e.g., Alcon

Research Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1193 (Fed. Cir. 2014) (“If an accused infringer

has filed a counterclaim, then the patentee has notice that, even if it drops its infringement claims,


                                                 15
the issue of infringement remains to be litigated.”); Twin Rivers Eng’g, Inc. v. Fieldpiece

Instruments, Inc., No. 2:16-CV-04502-MLH (MRWx), 2018 WL 6038277, at *12 (C.D. Cal. Apr.

24, 2018) (“[W]here Defendants have brought a counterclaim for a declaratory judgment of non-

infringement, and Plaintiff has declined to represent that it will not bring these claims of patent

infringement again in the future, it is appropriate to grant summary adjudication of Plaintiff’s

assertions of infringement”); Medtronic, Inc. v. Mirowski Family Ventures, LLC, 134 S. Ct. 843,

846 (2014) (“[W]hen [an accused infringer] seeks a declaratory judgment against a patentee to

establish that there is no infringement, the burden of proving infringement remains with the

patentee.”).

       Because Solas’s expert presented no opinion that the Accused Apple Products infringe the

’338 patent, Solas has a fatal failure of proof. In addition, Defendants’ expert offered the opinion

that the Accused Apple Products do not meet multiple elements of claim 1, including “a plurality

of interconnections which are formed to project from a surface of the transistor array substrate”

and “the pixel electrodes being arrayed along the interconnections between the interconnections

on the surface of the transistor array substrate.” Ex. 4-1 (Fontecchio Reb. Rep.) at ¶¶ 237–38.

Summary judgment of noninfringement by the Accused Apple Products should thus be entered.

               2.    Defendants are entitled to summary judgment that the First Amended
               Accused Samsung Products do not infringe the ’338 Patent.

       Solas’s First Amended P.R. 3-1 infringement contentions served on March 12, 2020

accused the Galaxy S10, Galaxy S10 Plus, Galaxy S10e, Galaxy S10 5G, Galaxy Note 10, Galaxy

Note 10 Plus, Galaxy S20, Galaxy S20+, Galasy S20 Ultra, and Galaxy Z Flip (the “First Amended

Accused Samsung Products”) of infringing the ’338 patent. (Dkt. 117-3 (First Am. Pl. P.R. 3-1

Infringement Contentions) at 3.) Defendants provided full discovery as to these products. Solas’s

expert did not offer any opinion that these products infringe any claim of the ’338 patent. Ex. 1

                                                16
(Credelle Op. Rep.) at ¶ 117. In fact, in deposition, he conceded that these models do not infringe

the Asserted Claims of the ’338 patent. As Solas’s expert acknowledged, and as Defendant’s expert

explained,



                                         See Ex. 5 (Credelle Tr.) at 180:9–16; Ex. 4-1 (Fontecchio

Reb. Rep.) at ¶¶ 266–67. Accordingly, Solas’s expert identified these models as non-infringing.

Ex. 6 (Credelle Tr.) at 456:22–457:4 (“Q. And we discussed yesterday that you’re not accusing

the more recent Samsung Galaxy models of infringing the ’338 patent. Correct? A. As so—as so

stated in my table in my report, those are the ones that . . . we have accused, and the later models

through a design change didn’t—were not infringing the ’338, as I recall.”).

       Solas put these products at issue by accusing them of infringement and has made no

representation that it will not accuse these products of infringement in the future, and Defendants

counterclaimed for a declaratory judgment of noninfringement. See, e.g., Alcon Research Ltd., 745

F.3d at 1193. These products also show noninfringing designs that pertain to alleged damages. Ex.

4-1 (Fontecchio Reb. Rep.) at ¶¶ 266–67.

       Because Solas bears the burden of proof yet has no expert opinion of infringement, and

because its expert further admitted that these products do not infringe, summary judgment should

be entered in Defendants favor. See, e.g., Regents of Univ. of Cal., 2019 WL 1317855, at *4.

V.     CONCLUSION

       Defendants respectfully request that the Court enter partial summary judgment that (1) the

Accused Samsung Products do not infringe the Asserted Claims of the ’338 patent, (2) the Accused

Apple Products do not infringe the Asserted Claims of the ’338 patent, and (3) the First Amended

Accused Samsung Products do not infringe the Asserted Claims of the ’338 patent.


                                                17
Dated: July 20, 2020        Respectfully submitted,

                        /s/ Melissa R. Smith
                         Melissa R. Smith
                         Texas State Bar No. 24001351
                         melissa@gillamsmithlaw.com
                         GILLAM & SMITH, LLP
                         303 South Washington Avenue
                         Marshall, Texas 75670
                         Phone: (903) 934-8450
                            Fax: (903) 934-9257

                            Jeffrey H. Lerner
                            jlerner@cov.com
                            David A. Garr
                            dgarr@cov.com
                            Jared R. Frisch
                            jfrisch@cov.com
                            Grant D. Johnson
                            gjohnson@cov.com
                            Daniel W. Cho
                            dwcho@cov.com
                            COVINGTON & BURLING LLP
                            One CityCenter
                            850 Tenth Street, NW
                            Washington, DC 20001-4956
                            Phone: (202) 662-6000
                            Fax: (202) 662-6291

                        Robert T. Haslam
                        rhaslam@cov.com
                        COVINGTON & BURLING LLP
                        3000 El Camino Real
                        5 Palo Alto Square, 10th Floor
                        Palo Alto, CA 94306-2112
                        Phone: (650) 632-4700
                        Fax: (650) 632-4800

                            COUNSEL FOR DEFENDANTS SAMSUNG
                            DISPLAY CO., LTD., SAMSUNG ELECTRONICS
                            CO., LTD., AND SAMSUNG ELECTRONICS
                            AMERICA, INC.




                       18
